Motion Granted; Order filed February 2, 2012.




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00149-CR
                                    ____________

                       MARVIN DWAYNE SMITH, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1147188


                                         ORDER

       On November 29, 2011, this court abated the appeal on appellant’s motion because
appellant argued he was denied counsel during the thirty-day time period for filing a
motion for new trial. Appellant has now filed a motion to supplement the record with his
motion for new trial, the record of the hearing on the motion, and the court’s ruling.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on
or before February 21, 2012, containing appellant’s motion for new trial, the trial court’s
ruling, and any other supporting documents regarding appellant’s motion for new trial.
       Janet Ragan, the official court reporter of the 230th District Court, is ordered to file
a reporter’s record of the hearing on appellant’s motion for new trial. If no record was
taken, the court reporter should file a document with this court notifying the court that no
record was taken.



                                       PER CURIAM




                                              2